Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: In view of the amendments/remarks filed on 1/21/2022, all prior rejections/objections are withdrawn and claims 1-2 and 4-16 are allowed.

	Regarding independent claim 1, none of the cited arts in combination disclose or suggests at least the “a processor configured to extract feature points of the pattern and to calculate positions of a three-dimensional point group expressing a three-dimensional shape of the target based on positions of the feature points in the image and the data that is decoded, wherein the pattern includes a plurality of unit patterns of minimum units that each expresses at least two bits, include the feature points, and are used in order to calculate the positions of the three-dimensional point group, the unit patterns each includes a first region and a second region that is distinguished from the first region and has an area that is larger than an area of the first region, and an area ratio obtained by dividing the area of the first region by the area of the second region is at least 0.3 and not more than 0.9.”, therefore claim 1 is allowed. Dependent claims 2 and 4-14 depends directly or indirectly on claim 1, therefore they are allowed.

	Regarding independent claim 15, none of the cited arts in combination disclose or suggests at least the “extracting feature points of the pattern and calculating positions 

	Regarding independent claim 16, none of the cited arts in combination disclose or suggests at least the “extract feature points of the pattern and to calculate positions of a three-dimensional point group expressing a three-dimensional shape of the target based on positions of the feature points in the image and the data that is decoded, wherein the pattern includes a plurality of unit patterns of minimum units that each expresses at least two bits, include the feature points, and are used in order to calculate the positions of the three-dimensional point group, the unit patterns each includes a first region and a second region that is distinguished from the first region and has an area that is larger than an area of the first region, and an area ratio obtained by dividing the area of the first region by the area of the second region is at least 0.3 and not more than 0.9.”, therefore claim 16 is allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669